Citation Nr: 0434241	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to burial allowance based upon service-connected 
death.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to December 1942 and from June 1945 to January 1946, and was 
a prisoner of war (POW) of the Japanese government from May 
11, 1942, to December 20, 1942.  The veteran died in February 
2002.

The appellant, who is the veteran's adult daughter, appealed 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for the 
cause of the veteran's death for the purpose of burial 
benefits.  In July 2004, the RO awarded non-service-connected 
burial benefits to the appellant.  The Board is of the 
opinion that the issue, as characterized on the first page of 
this decision, most accurately represents the current status 
of the appellant's claim.

Finally, in her numerous written statements in support of her 
claim, including in her June 2003 substantive appeal, the 
appellant appears to raise a concern regarding the receipt 
and return of the veteran's February 2002 disability 
compensation check.  As this appears to be an administrative 
matter, it is referred to the RO for an appropriate response 
to the appellant's query.


FINDINGS OF FACT

1.  The veteran died in February 2002, at the age of 86.  
According to the death certificate, the immediate cause was 
cerebrovascular accident (CVA) secondary to chronic 
hypertensive vascular disease with left hemiparesis, and 
senility. 

2.  At the time of his death, the veteran was service-
connected for ischemic heart disease as a residual of 
beriberi, evaluated as 60 percent disabling, and intestinal 
parasitism (hookworm), evaluated as 10 percent disabling, and 
was in receipt of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
effective since February 1999.

3.  The medical evidence raises a reasonable doubt as to 
whether the veteran's death was related to service or to a 
service-connected disability.


CONCLUSION OF LAW

Giving the appellant the benefit of the doubt, the criteria 
for entitlement to burial allowance based upon service-
connected death are met.  38 U.S.C.A. §§ 1110, 2302, 2303, 
2307, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312, 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to burial 
benefits at the rate payable for a veteran who died as the 
result of service-connected disability.  As noted above, she 
is already in receipt of such benefits payable at the rate 
for a non-service-connected death, so this claim represents a 
claim for the differential sum.

I.  Factual Background

Service medical records include a report of physical 
examination performed in June 1945 and a January 1946 
Affidavit for Philippine Army Personnel.  Neither record is 
referable to ischemic heart disease, hypertension, or 
vascular disease.

A November 1983 private medical statement reflects the 
veteran's complaints of dyspnea and easy fatigue, and there 
was edema of the lower extremities.  The diagnosis was anemia 
with vitamin deficiency.  

On a January 1984 Former POW Medical History, the veteran 
checked "yes" as to having experienced rapid heart beats in 
captivity.

According to a January 1984 VA radiology report, a chest X-
ray revealed moderate cardiac enlargement, predominantly in 
the left ventricle.  A February 1984 VA examination report 
includes a diagnosis of hypertensive heart disease.  

September 1999 private medical certificates diagnosed anemia 
with polyneuritis 

On a report of medical history completed in October 1999, at 
the time he underwent a Former POW Protocol examination, the 
veteran checked "yes" as to having had swelling of the legs 
or feet in captivity.  The October 1999 VA cardiac 
examination report indicates the veteran denied a history of 
hypertension or heart disease.  He had occasional dizziness, 
chronic cough, and prickling chest pain, which was usually 
effort-related, two or three times a month.  The diagnoses 
were hypertensive and arteriosclerotic heart disease.  It was 
noted an activity requiring 4 metabolic equivalents (METs) 
would result in dyspnea, fatigue, angina, dizziness, or 
syncope.  Results of an echocardiogram taken at the time 
showed thickened and calcified mitral valve annulus, left and 
right coronary cusps, arotic valve annulus, and aortic root.

The October 1999 VA infectious disease examination report 
diagnosed intestinal parasitism, hookworm infestation with 
anemia.  Clinical manifestations included fever and chills 
and peripheral edema.

In a March 2000 rating decision, the RO granted service 
connection for ischemic heart disease as a residual of 
beriberi, evaluated as 60 percent disabling since February 
1999, and intestinal parasitism (hookworm) evaluated as 10 
percent disabling since February 1999.

In a May 2000 rating decision, the RO granted the veteran's 
claim for a TDIU, effective from February 1999.

A February 2002 private medical record indicates that the 
veteran was hospitalized from February 20 to 22, 2002, days 
prior to his death.  Diagnoses included cerebro vascular 
accident-thrombosis, benign prostatic hypertrophy, iron 
deficiency anemia, and chronic hypertensive vascular disease.

As noted above, the veteran died on February [redacted] 2002.  The 
immediate cause of his death was CVA due to chronic 
hypertensive vascular disease, with left hemiparesis and 
senility.

In a March 2002 written statement, the appellant advised the 
RO of the veteran's death and requested reimbursement of 
burial and interment expenses.  In June 2002 she submitted a 
completed Application for Burial Benefits (VA Form 21-530).

In an October 2002 written statement, E.C.O., M.D., the 
municipal health officer who had signed the veteran's death 
certificate, said a review of outpatient records indicates 
that in April 2000, the veteran was seen for complaints of 
dizziness, pallor, and body weakness.  The diagnosis was iron 
deficiency anemia.  In June 2001, he was seen for complaints 
of dizziness and body numbness and his blood pressure was 
150/100.  He was advised to restrict his dietary intake of 
salt and fat, and antihypertensive medications were 
prescribed.

In July 2004, the RO advised the appellant that burial 
benefits were granted in the amount of $206.  This included 
$150 for the non-service-connected burial allowance and $56 
for the plot and interment allowance.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of the appellant's claim 
for service-connected burial benefits.  In view of the 
disposition below, no useful purpose would be served by 
delaying the adjudication of this issue further to conduct 
additional development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Basic entitlement to VA burial benefits is governed by 
statute and prescribed by applicable VA regulations.  The 
term "burial benefits" means payment of money toward 
funeral and burial expenses.  38 C.F.R. § 3.1600(a), (b), (c) 
(2004).

VA "may pay a sum not exceeding $300" to cover funeral and 
burial expenses for a deceased veteran who at the time of 
death was in receipt of compensation or a pension.  
Additionally, irrespective of whether a veteran was in 
receipt of compensation or pension at death, if he or she 
dies in a VA facility in which he or she was admitted in 
compliance with the parameters of 38 U.S.C.A. § 2303(a), VA 
"shall pay the actual cost (not to exceed $300) of the 
burial and funeral" expenses. 38 U.S.C.A. § 2303(a)(1) (West 
2002).  As already noted, in the present case, VA paid the 
appellant a $150 burial allowance and a $56 plot and 
interment allowance, the amounts due based upon the veteran's 
adjudicated non-service-connected death.  See 38 C.F.R. § 
3.1600(b), (c) (2004).

A higher amount is payable if a veteran dies of service-
connected disability.  See 38 U.S.C.A. § 2307 (West 2002).

Any amount paid under 38 U.S.C.A. § 2307 is in lieu of burial 
benefits paid under 38 U.S.C.A. §§ 2302 or 2303(a)(1) and 
(b).  Thus, where non-service-connected burial benefits have 
already been paid (as is the case here), and it is later 
determined that entitlement to the service-connected burial 
allowance exists, only the difference between the amount 
previously paid and the amount payable under 38 U.S.C.A. 
§ 2307 may be paid.  See VAOPGCPREC 15-95.

The appellant contends that she is entitled to burial 
benefits at the rate payable for a veteran who died as the 
result of service-connected disability.  She argues that the 
veteran was service-connected for ischemic heart disease, 
evaluated as 60 percent disabling, and parasitism, evaluated 
as 10 percent disabling, and was also in receipt of a TDIU.  
The appellant maintains that the veteran's service-connected 
disabilities were implicated in his death.

As noted above, in any case in which a veteran dies as the 
result of a service-connected disability or disabilities, the 
Secretary, upon the request of the survivors of such veteran, 
shall pay the burial and funeral expenses incurred in 
connection with the death of the veteran in an amount not 
exceeding that specified in 38 U.S.C.A. § 2307 (West 2002).  
See 38 C.F.R. § 3.1600(a) (2004).

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of presumptive diseases in the law 
does include beriberi (including beriberi heart disease).  
The term beriberi heart disease includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 U.S.C.A. §§ 1101, 
1112(b), 1113 (West 2002); 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 
3.309(c) (2004).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
is sufficient to permit a resolution of the appellant's 
claim.  In the Board's opinion, the competent medical 
evidence raises a reasonable doubt as to whether the 
veteran's service-connected disabilities, including ischemic 
heart disease, were implicated in his death.

The veteran was a former POW and, at the time of his death, 
was service-connected for ischemic heart disease as a 
residual of beriberi, evaluated as 60 percent disabling and 
intestinal parasitism, evaluated as 10 percent disabling.  
Ischemic heart disease may include hypertension.  See §§ 
3.307(a)(5) and 3.309(c). 

Hypertensive heart disease was noted on VA examination in 
1984.  In June 2001, antihypertensive drugs were prescribed 
and, just days before his death in February 2002, the veteran 
was privately hospitalized and diagnosed with CVA and chronic 
hypertensive vascular disease.

Giving the benefit of the doubt to the appellant, the Board 
concludes that there may be a reasonable basis for holding 
that the veteran's service-connected conditions were of such 
severity as to have had a material influence in accelerating 
death.  The Board is of the opinion that the evidence of 
record raises a reasonable doubt as to whether the veteran's 
service-connected ischemic heart disease and parasitism 
contributed to his death.

As a result, the Board finds that the appellant's claim of 
entitlement to the higher burial allowance for service-
connected death should be granted.  38 C.F.R. § 3.1600(a).  

Finally, in reaching its conclusion, the Board makes no 
finding regarding the appellant's entitlement to dependency 
and indemnity compensation based upon the veteran's death.  
In fact, in a June 2004 written statement, the appellant 
expressly stated that she wanted to "reiterate" that she 
was not filing for dependency and indemnity compensation, but 
sought only burial benefits.


ORDER

A higher burial allowance for service-connected death is 
granted, subject to the rules and regulations governing the 
award of monetary benefits.




__________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



